DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite a yield strain as a percentage but does not define with it is a percentage of. Claim 1 further describes that the first and second ranges are “defined by a relationship between the tensile stress and strain of the film in accordance with the tensile stress.” While this will be interpreted to mean that there exists a strain-stress curve for the film, the relationship between the two properties is not specifically defined other than to say that they are related. Therefore independent claims 1 and 10 and dependent claims 2-9 and 11-18 are indefinite.
Claims 2 and 11 recite slopes in first and second ranges. But the claims do not describe what a slope is measuring or is taken of. While it is believed to mean that the slopes are of regions on a strain-stress curve for the material, the claim language does not provide sufficient detail to make this clear. 
Claims 6, 7, 15, and 16 provide terms that are not sufficiently defined so as to render the claim definite. The terms “predetermined time,” “second set strain,” “multiple times,” are not provided with sufficient detail. Because there are no values established for any of these terms it is not clear how to calculate a creep strain ore creep residual strain for the film. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song et al. (US 2017/0183462, “Song”).
Regarding claims 1, 10, and 18, Song teaches a display device comprising a display panel ([0005]) and a window for the display device (e.g., [0005], [0037] – [0042]; may be considered to be a window protector film for a display) comprising a flexible substrate layer and a hardcoat layer over the flexible substrate layer ([0037] – [0042], [0006], [0081]). Song additionally teaches that the film has an elastic stress range and a plastic stress range (i.e., there is a point where a stress placed on the film results in permanent deformation, [0073] – [0075]). Song additionally teaches that the film may have a yield strain of greater than 1.6% and thus may have a yield strain in a range of from about 1.9% to about 2.25% ([0075]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. 	Claims 1 and 10 recite the term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding a definition for the term “about” (though see, for example, [0048] of the present specification, describing that the term is intended to mean an approximation). For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.
Regarding claims 2 and 11, Song teaches a tensile modulus of modulus of greater than or equal to 5.3 GPa ([0010]) and therefore teaches that the stress strain curve may have the same slope in elastic and plastic deformation ranges (that is, if the slopes, which are equal to the moduluses in each of the regions, of the stress-strain curve are the same in the plastic and the elastic portions of the curve). Further, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the moduluses to be as close to equal as possible (i.e., to as close to 5.3 GPa) in order to maintain good scratch resistance throughout the ranges of stress applied to the film (e.g., [0075] – [0080]). 
Regarding claims 3, 4, 12, and 13, Song additionally teaches that the film may have a yield strain of greater than 1.6% and thus may have a yield strain in a range of from about 2.25% to 2.75% ([0075]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 5 and 14, Song additionally teaches that the film may completely recover from a compressive strain, depending on the amount of strain (and thus would be a restoration rate of 100%, [0074]). 
Regarding claims 6, 7, 15, and 16, the creep strain as presently claimed of the film of Song would be expected to be low or zero because the variation of stress of the film in response to a stress being continuously applied in the elastic region of a strain-stress curve would be expected to be zero ([0074], describing the film having a high compressive yield strain and compressive modulus). Additionally, because the residual strain after a stress on the film is released would be zero, the creep residual strain as presently claimed would be 0% ([0074], would completely recover from a stress). Furthermore, since the second set strain is not defined in relation to the other strains and because it could therefore be any amount of strain, the creep strain and creep residual strain could easily be modified to be within the claimed ranges. 
Regarding claims 8 and 9, Song additionally teaches that the film may include, for example, oxydiphthalic anhydride ([0134]) and a polyimide (e.g., [0007], [0013]).
Regarding claim 17, because the term “yield strain” is definitionally the point at which a material stops having elasticity and starts to behave with plasticity, the yield strain of the film would be the maximum value in the elastic region of the stress-strain curve (see, e.g., [0073] – [0077]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 2013/0127606) illustrates a stress-strain curve having elastic and plastic deformation that is typical of polymeric display device films (see, e.g., [0029], [0030]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782